ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Duplan Industries dba Gilbert Machine        )      ASBCA Nos. 59207, 59208, 59360
 & Manufacturing                             )
                                             )
Under Contract No. N00244-12-P-0785          )

APPEARANCE FOR THE APPELLANT:                       H. Todd Whay, Esq.
                                                     The Whay Law Firm
                                                     Sterling, VA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephen D. Tobin, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 11 September 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59207, 59208, 59360, Appeals of
Duplan Industries dba Gilbert Machine & Manufacturing, rendered in conformance with
the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals